Citation Nr: 1710077	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel







INTRODUCTION

The Veteran had active duty service from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issue for further development in May 2015.


FINDING OF FACT

The Board received verification from the Social Security Administration that the Veteran passed away on January 15, 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Board received notification indicating that the Veteran is deceased.  The Board received verification from the Social Security Administration that the Veteran passed away on January 15, 2017, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2-16).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion. See 38 U.S.C.A. § 5121A ; 38 C.F.R. §§ 3.1010 , 20.1302.  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010 (g)(5).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2) (2016).


ORDER

The appeal for entitlement to a compensable disability rating for tinea versicolor is dismissed.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


